--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]
 
Exhibit 10.5
 
RECOURSE GUARANTY
 
THIS RECOURSE GUARANTY (“Guaranty”) is made this 27th day of May, 2010, by BRETT
MOODY, having an address at 5 Derham Parc, Houston, Texas 77024, MOODY NATIONAL
OPERATING PARTNERSHIP I, L.P., a Delaware limited partnership, having an address
at c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110, Houston,
Texas 77057 and MOODY NATIONAL REIT I, INC., a Maryland corporation, having an
address at c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110,
Houston, Texas 77057 (individually and collectively, as the context may require,
“Guarantor”), in favor of CITICORP NORTH AMERICA, INC., a Delaware corporation,
having an address at 388 Greenwich Street, 11th Floor, New York, New York 10013
(including its successors, transferees and assigns, the “Lender”).
 
RECITALS:
 
A.           Lender and MOODY NATIONAL RI PERIMETER HOLDING, LLC, a Delaware
limited liability company, having its principal place of business at c/o Moody
National Realty Company, L.P., 6363 Woodway, Suite 110, Houston, Texas 77057
(“Holdco”) and MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware
limited liability company, having its principal place of business at c/o Moody
National Realty Company, L.P., 6363 Woodway, Suite 110, Houston, Texas 77057
(“Tenantco”; Holdco and Tenantco, individually and collectively, as the context
may require, being referred to herein as “Borrower”) have entered into a certain
Loan Agreement (as it may hereafter be modified, supplemented, extended, or
renewed and in effect from time to time, the “Loan Agreement”), which Loan
Agreement sets forth the terms and conditions of a loan (said loan, together
with all advances which may hereafter be made pursuant to the Loan Agreement,
being referred to herein as the “Loan”) to Borrower secured by certain Property
as defined and more particularly described in the Loan Agreement.
 
B.           Each Guarantor is an Affiliate of Borrower and will receive direct
or indirect benefit from Lender’s making of the Loan to Borrower.
 
C.           The Loan is evidenced by a certain Promissory Note executed by
Borrower and payable to the order of Lender (such Promissory Note, as it may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other notes given in substitution therefor, or
in modification, renewal, or extension thereof, in whole or in part, is herein
called the “Note”).
 
D.           Any capitalized term used and not defined in this Guaranty shall
have the meaning given to such term in the Loan Agreement.  This Guaranty is one
of the Loan Documents described in the Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and
 
 
 

--------------------------------------------------------------------------------

 

adequacy of which are hereby acknowledged, and as a material inducement to
Lender to extend credit to Borrower, Guarantor hereby guarantees to Lender the
prompt and full payment and performance of the Guaranteed Obligations (defined
below), this Guaranty being upon the following terms and conditions:
 
1.           Guaranteed Obligations.
 
(a)           Guarantor hereby unconditionally and irrevocably guarantees to
Lender the punctual payment when due, and not merely the collectability, whether
by lapse of time, by acceleration of maturity, or otherwise, and at all times
thereafter the payment of the Guaranteed Obligations (hereinafter defined).  As
used herein, the term “Guaranteed Obligations” shall mean all obligations and
liabilities of Borrower for which Borrower shall be personally liable pursuant
to Article 13 of the Loan Agreement.
 
(b)           This is a guaranty of payment and not of collection only.  The
obligations of Guarantor pursuant to Section 1(a) shall be reduced only to the
extent of payments of cash to Lender by Guarantor made pursuant to this Guaranty
after Lender has made a demand for such payments pursuant hereto and such
obligations of Guarantor pursuant to Section 1(a) shall not be reduced as a
result of the realization by Lender of any proceeds as a result of the exercise
of any of its remedies under any other Loan Documents.
 
2.           Primary Liability of Guarantor.
 
(a)           This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment.  Guarantor shall be liable for the payment of the
Guaranteed Obligations, as set forth in this Guaranty, as a primary
obligor.  This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives, any and all rights to which Guarantor may otherwise have been
entitled under any suretyship laws in effect from time to time, including any
right or privilege, whether existing under statute, at law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person whatsoever (including, without limitation, any balance of any
deposit account or credit on the books of Lender in favor of Borrower, Guarantor
or any other Person).
 
(b)           Guarantor hereby agrees that (i) the occurrence of a default by
Guarantor in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate; (ii) the failure of
any Guarantor or Borrower to perform completely and satisfactorily the
covenants, terms and conditions of any of the Guaranteed Obligations or the Loan
Documents (subject to any applicable notice and cure periods); (iii) the death,
incompetency, dissolution or insolvency of Borrower or any Guarantor; (iv) the
inability of Borrower or any Guarantor to pay debts as they mature; (v) an
assignment by Borrower or any Guarantor for the benefit of creditors; (vi) the
institution of any proceeding by or against Borrower or any Guarantor in
bankruptcy or for a reorganization or an arrangement with creditors, or for the
appointment of a receiver, trustee or custodian for any of them or for any of
their respective properties; or (vii)

 
 

--------------------------------------------------------------------------------

 

the falsity in any material respect to, or any material omission in, any
representation made to Lender by Borrower or any Guarantor shall, individually
and collectively, constitute an “Event of Default,” in addition to those Events
of Defaults described in the Loan Agreement.  Upon the occurrence of such an
Event of Default, the Guaranteed Obligations, for purposes of this Guaranty,
shall be deemed immediately due and payable at the election of Lender, and
Guarantor shall, on demand and without presentment, protest, notice of protest,
further notice of nonpayment or of dishonor or of default or nonperformance, or
notice of acceleration or of intent to, notice of existence of the Debt or any
amendment or modification of the Debt or any other notice whatsoever, without
any notice having been given to Guarantor previous to such demand of the
acceptance by Lender of this Guaranty, and without any notice having been given
to Guarantor previous to such demand of the creating or incurring of such
indebtedness or of such obligation to perform, all such notices being hereby
waived by Guarantor, pay the Guaranteed Obligations to Lender or perform or
observe the agreement, covenant, term or condition, as the case may be, and it
shall not be necessary for Lender, in order to enforce such payment or
performance by Guarantor, first to institute suit or pursue or exhaust any
rights or remedies against Borrower or others liable on such indebtedness or for
such performance, or to enforce any rights against any security that shall ever
have been given to secure such indebtedness or performance, or to join Borrower
or any others liable for the payment or performance of the Guaranteed
Obligations or any part thereof in any action to enforce this Guaranty, or to
resort to any other means of obtaining payment or performance of the Guaranteed
Obligations; provided, however, that nothing herein contained shall prevent
Lender from suing on the Note or foreclosing the Security Instrument or from
exercising any other rights thereunder, and if such foreclosure or other remedy
is availed of, only the net proceeds therefrom, after deduction of all charges
and expenses of every kind and nature whatsoever, shall be applied in reduction
of the amount due on the Note and Security Instrument, and Lender shall not be
required to institute or prosecute proceedings to recover any deficiency as a
condition of payment hereunder or enforcement hereof.  At any sale of the
Property or other collateral given for the Guaranteed Obligations or any part
thereof, whether by foreclosure or otherwise, Lender may at its discretion
purchase all or any part of the Property or collateral so sold or offered for
sale for its own account and may, in payment of the amount bid therefor, deduct
such amount from the balance due it pursuant to the terms of the Note and
Security Instrument.
 
(c)           Suit may be brought or demand may be made against all parties who
have signed this Guaranty or any other guaranty covering all or any part of the
Guaranteed Obligations, or against any one or more of them, separately or
together, without impairing the rights of Lender against any party
hereto.  During any time that Lender is entitled to exercise its rights or
remedies hereunder, it may in its discretion elect to demand payment and/or
performance.  If Lender elects to demand performance, it shall at all times
thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full.  If Lender elects to demand
payment, it shall at all times thereafter have the right to demand performance
until all of the Guaranteed Obligations have been paid and performed in full.
 

 
 

--------------------------------------------------------------------------------

 

3.           Certain Agreements and Waivers by Guarantor.
 
(a)           Guarantor hereby agrees that neither Lender’s rights or remedies
nor Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to):
 
(i)           any limitation of liability or recourse in any other Loan Document
or arising under any law;
 
(ii)          any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;
 
(iii)         the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;
 
(iv)         any homestead exemption or any other similar exemption under
Applicable Law and Guarantor hereby waives the benefit of any such exemption as
to the Guaranteed Obligations;
 
(v)          any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor’s recourse against any Person or collateral;
 
(vi)         whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Lender covering all or any part of the Guaranteed
Obligations, any complete or partial release of any one or more of such
guarantors under any such other guaranty, or any complete or partial release or
settlement of Borrower or any other party liable, directly or indirectly, for
the payment or performance of any or all of the Guaranteed Obligations;
 
(vii)        the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;
 
(viii)       either with or without notice to or consent of Guarantor: any
renewal, extension, modification or rearrangement of the terms of any or all of
the Guaranteed Obligations and/or any of the Loan Documents, including, without
limitation, material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance or any other terms
thereof, or any waiver, termination, or release of, or consent to departure
from, any of the Loan Documents or any other guaranty of any or all of the
Guaranteed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Lender to Borrower,
Guarantor, and/or any other Person at any time liable for the payment or
performance of any or all of the Guaranteed Obligations or the Debt (it being
further understood and agreed that this Guaranty shall survive irrespective of
any change in the time, manner or place of payment of either the Guaranteed
Obligations and/or the Debt);

 
 

--------------------------------------------------------------------------------

 
 
(ix)          any neglect, lack of diligence, delay, omission, failure, or
refusal of Lender to take or prosecute (or in taking or prosecuting) any action
for the collection or enforcement of any of the Guaranteed Obligations, or to
foreclose or take or prosecute any action to foreclose (or in foreclosing or
taking or prosecuting any action to foreclose) upon any security therefor, or to
exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Guaranteed Obligations;
 
(x)           any failure of Lender to notify Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Guaranteed Obligations or any part thereof, or of any Loan
Document, or of any release of or change in any security, or of any other action
taken or refrained from being taken by Lender against Borrower or any security
or other recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower, including,
but not limited to, any changes in the business or financial condition of
Borrower, and Guarantor acknowledges and agrees that Lender shall have no duty
to notify Guarantor of any information which Lender may have concerning
Borrower;
 
(xi)          if for any reason that Lender is required to refund any payment by
Borrower to any other party liable for the payment or performance of any or all
of the Guaranteed Obligations or pay the amount thereof to someone else;
 
(xii)         the making of advances by Lender to protect its interest in the
Property, preserve the value of the Property or for the purpose of performing
any term or covenant contained in any of the Loan Documents;
 
(xiii)        the existence of any claim, counterclaim, set off, recoupment,
reduction or defense based upon any claim or other right that Guarantor may at
any time have against Borrower, Lender, or any other Person, whether or not
arising in connection with this Guaranty, the Note, the Loan Agreement, or any
other Loan Document;

 
 

--------------------------------------------------------------------------------

 
 
(xiv)        the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower’s obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations); or
 
(xv)         any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the Bankruptcy Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender.
 
(b)           In the event any payment by Borrower or any other Person to Lender
is held to constitute a preference, fraudulent transfer or other voidable
payment under any bankruptcy, insolvency or similar law, or if for any other
reason Lender is required to refund such payment or pay the amount thereof to
any other party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to another
Person (which amounts shall constitute part of the Guaranteed Obligations), and
any interest paid by Lender and any attorneys’ fees, costs and expenses paid or
incurred by Lender in connection with any such event.  It is the intent of
Guarantor and Lender that the obligations and liabilities of Guarantor hereunder
are absolute and unconditional under any and all circumstances and that until
the Guaranteed Obligations are fully and finally paid and performed, and not
subject to refund or disgorgement, the obligations and liabilities of Guarantor
hereunder shall not be discharged or released, in whole or in part, by any act
or occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a Guarantor.
 
(c)           If acceleration of the time for payment of any amount payable by
Borrower under the Note, the Loan Agreement, or any other Loan Document is
stayed or delayed by any law or tribunal, all such amounts shall nonetheless be
payable by Guarantor on demand by Lender.

 
 

--------------------------------------------------------------------------------

 

4.           Subordination.  If, for any reason whatsoever, Borrower is now or
hereafter becomes indebted to Guarantor:
 
(a)           such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing same shall, at all times, be subordinate in all respects to
the Guaranteed Obligations and to all liens, security interests and rights now
or hereafter existing to secure the Guaranteed Obligations;
 
(b)           Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;
 
(c)           Guarantor hereby assigns and grants to Lender a security interest
in all such indebtedness and security therefor, if any, of Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below.  In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not a Default shall have occurred or be
continuing under any of the Loan Documents), dividends and payments that are
payable upon any obligation of Borrower to Guarantor now existing or hereafter
arising, and to have all benefits of any security therefor, until the Guaranteed
Obligations have been fully and finally paid and performed.  If, notwithstanding
the foregoing provisions, Guarantor should receive any payment, claim or
distribution that is prohibited as provided above in this Section 4, Guarantor
shall pay the same to Lender immediately, Guarantor hereby agreeing that it
shall receive the payment, claim or distribution in trust for Lender and shall
have absolutely no dominion over the same except to pay it immediately to
Lender; and
 
(d)           Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may require to evidence
and perfect its interest and to permit or facilitate exercise of its rights
under this Section 4, including, but not limited to, execution and delivery of
financing statements, proofs of claim, further assignments and security
agreements, and delivery to Lender of any promissory notes or other instruments
evidencing indebtedness of Borrower to Guarantor.  All promissory notes,
accounts receivable ledgers or other evidences, now or hereafter held by
Guarantor, of obligations of Borrower to Guarantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under and is subject to the terms of this Guaranty.
 
5.           Other Liability of Guarantor or Borrower.  If Guarantor is or
becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Lender other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may have against
Guarantor.  If Borrower is or becomes indebted to Lender for any indebtedness
other than or in excess of the Guaranteed Obligations
 
 
 

--------------------------------------------------------------------------------

 

for which Guarantor is liable under this Guaranty, any payment received or
recovery realized upon any indebtedness of Borrower to Lender may, except to the
extent paid by Guarantor on the Guaranteed Obligations for which Guarantor is
liable under this Guaranty or specifically required by law or agreement of
Lender to be applied to the Guaranteed Obligations for which Guarantor is liable
under this Guaranty, in Lender’s sole discretion, be applied upon indebtedness
of Borrower to Lender other than the Guaranteed Obligations for which Guarantor
is liable under this Guaranty.  This Guaranty is independent of (and shall not
be limited by) any other guaranty now existing or hereafter given.  Further,
Guarantor’s liability under this Guaranty is in addition to any and all other
liability Guarantor may have in any other capacity, including without
limitation, its capacity as a general partner.
 
6.           Assignment by Lender.  This Guaranty is for the benefit of Lender
and Lender’s successors and assigns, and in the event of an assignment of the
Guaranteed Obligations, or any part thereof, the rights and benefits hereunder,
to the extent applicable to the Guaranteed Obligations so assigned, may be
transferred with such Guaranteed Obligations.  Guarantor waives notice of any
transfer or assignment of the Guaranteed Obligations, or any part thereof, and
agrees that failure to give notice will not affect the liabilities of Guarantor
hereunder.
 
7.           Binding Effect.  This Guaranty is binding not only on Guarantor,
but also on Guarantor’s heirs, personal representatives, successors and
assigns.  Upon the death of Guarantor, if Guarantor is a natural person, this
Guaranty shall continue against Guarantor’s estate as to all of the Guaranteed
Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable.  If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.
 
8.           Governing Law; Forum.  The validity, enforcement and interpretation
hereof shall for all purposes be governed by and construed in accordance with
the laws of the State and applicable United States federal law, and is intended
to be performed in accordance with, and only to the extent permitted by, such
laws.  All obligations of Guarantor hereunder are payable and performable at the
place or places where the Guaranteed Obligations are payable and
performable.  Guarantor hereby irrevocably submits generally and unconditionally
for Guarantor and in respect of Guarantor’s property to the jurisdiction of any
state court, or any United States federal court, sitting in the state specified
in the first sentence of this Section and to the jurisdiction of any state or
United States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Guaranteed Obligations.  Guarantor hereby irrevocably waives, to
the fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum.  Guarantor hereby agrees and consents that,
in addition to any methods of service of
 

 
 

--------------------------------------------------------------------------------

 

process provided for under Applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section may
be made by certified or registered mail, return receipt requested, directed to
Guarantor at the address set forth for Guarantor in the Loan Agreement, or at a
subsequent address of which Lender received actual notice from Guarantor in
accordance with said Section, and service so made shall be complete five (5)
days after the same shall have been so mailed.  Nothing herein shall affect the
right of Lender to serve process in any manner permitted by law or limit the
right of Lender to bring proceedings against Guarantor in any other court or
jurisdiction.
 
9.           Invalidity of Certain Provisions. If any provision of this Guaranty
or the application thereof to any Person or circumstance shall, for any reason
and to any extent, be declared to be invalid or unenforceable, neither the
remaining provisions of this Guaranty nor the application of such provision to
any other Person or circumstance shall be affected thereby, and the remaining
provisions of this Guaranty, or the applicability of such provision to other
Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by Applicable Law.
 
10.           Attorneys’ Fees, Costs and Expenses of Collection.  Guarantor
shall pay on demand all attorneys’ fees and all other costs and expenses
incurred by Lender in the enforcement of or preservation of Lender’s rights
under this Guaranty including, without limitation, all attorneys’ fees, costs
and expenses, investigation costs, and all court costs, whether or not suit is
filed herein, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal,
or whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one.  Guarantor agrees to pay
interest on any expenses or other sums due to Lender under this Section 10 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note.  Guarantor’s obligations and liabilities under this Section 10
shall survive any payment or discharge in full of the Guaranteed Obligations.
 
11.           Payments.  All sums payable under this Guaranty shall be paid in
lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.
 
12.           Controlling Agreement.  It is not the intention of Lender or
Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under Applicable Law.  Should it be determined
that any portion of the Guaranteed Obligations or any other amount payable by
Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor’s capacity as guarantor, may
lawfully be required to pay under Applicable Law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under Applicable Law.  The provisions of this
Section 12 shall override and control all other provisions of this Guaranty and
of any other agreement between Guarantor and Lender.
 
 
 

--------------------------------------------------------------------------------

 

13.           Notices.  Any and all notices, elections, demands, requests and
responses thereto permitted or required to be given under this Guaranty shall be
given in accordance with the applicable terms and conditions of the Loan
Agreement.  Notices to Guarantor shall be addressed as follows:
 
Brett Moody
5 Derham Parc
Houston, Texas 77024


14.           Cumulative Rights.  The exercise by Lender of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or
remedy.  Lender shall have all rights, remedies and recourses afforded to Lender
by reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Obligations, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No waiver of any default on the part of Guarantor or of any
breach of any of the provisions of this Guaranty or of any other document shall
be considered a waiver of any other or subsequent default or breach, and no
delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time.  The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose.  No notice to or demand on
Guarantor in any case shall of itself entitle Guarantor to any other or further
notice or demand in similar or other circumstances.  No provision of this
Guaranty or any right, remedy or recourse of Lender with respect hereto, or any
default or breach, can be waived, nor can this Guaranty or Guarantor be released
or discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.
 
15.           Subrogation.  Notwithstanding anything to the contrary contained
herein, (a) Guarantor shall not have any right of subrogation in or under any of
the Loan Documents or to participate in any way therein, or in any right, title
or interest in and to any security or right of recourse for the Guaranteed
Obligations, until the Guaranteed Obligations have been fully and finally paid,
and (b) if Guarantor is or becomes an “insider” (as defined in Section 101 of
the Bankruptcy Code) with respect to Borrower, then Guarantor hereby irrevocably
and absolutely waives any and all rights of contribution, indemnification,
reimbursement or any similar rights against Borrower with respect to this
Guaranty (including any right of subrogation, except to the extent of collateral
held by
 
 
 

--------------------------------------------------------------------------------

 

Lender), whether such rights arise under an express or implied contract or by
operation of law.  It is the intention of the parties that Guarantor shall not
be deemed to be a “creditor” (as defined in Section 101 of the Bankruptcy Code)
of Borrower by reason of the existence of this Guaranty in the event that
Borrower or Guarantor becomes a debtor in any proceeding under the Bankruptcy
Code.  This waiver is given to induce Lender to make the Loan as evidenced by
the Note to Borrower.
 
16.           Further Assurances.  Guarantor at Guarantor’s expense will
promptly execute and deliver to Lender upon Lender’s request all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.
 
17.           No Fiduciary Relationship.  The relationship between Lender and
Guarantor is solely that of lender and guarantor.  Lender has no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of Lender.
 
18.           Interpretation.  If this Guaranty is signed by more than one
Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty shall
refer to all such Persons jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
undersigned Person, jointly and severally and Lender may pursue any Guarantor
hereunder without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under the Security Instrument and/or Applicable
Law with respect to the Property or any other Loan Documents.  The term “Lender”
shall be deemed to include any subsequent holder(s) of the Note.  Whenever the
context of any provisions hereof shall require it, words in the singular shall
include the plural, words in the plural shall include the singular, and pronouns
of any gender shall include the other genders.  Captions and headings in the
Loan Documents are for convenience only and shall not affect the construction of
the Loan Documents.  All references in this Guaranty to Schedules, Articles,
Sections, Subsections, paragraphs and subparagraphs refer to the respective
subdivisions of this Guaranty, unless such reference specifically identifies
another document.  The terms “herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty.  The terms “include” and “including” shall be
interpreted as if followed by the words “without limitation”.  All references in
this Guaranty to sums denominated in dollars or with the symbol “$” refer to the
lawful currency of the United States of America, unless such reference
specifically identifies another currency.  For purposes of this Guaranty,
“Person” or “Persons” shall include firms, associations, partnerships (including
limited partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including governmental bodies, agencies, or
instrumentalities, as well as natural persons.
 
19.           Time of Essence.  Time shall be of the essence in this Guaranty
with respect to all of Guarantor’s obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 

20.           Execution.  This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which together shall constitute one and the same agreement.
 
21.           Entire Agreement.  This Guaranty embodies the entire agreement
between Lender and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Obligations.  This Guaranty supersedes all prior agreements and
understandings, if any, with respect to guaranty by Guarantor of the Guaranteed
Obligations.  No condition or conditions precedent to the effectiveness of this
Guaranty exist.  This Guaranty shall be effective upon execution by Guarantor
and delivery to Lender.  This Guaranty may not be modified, amended or
superseded except in a writing signed by Lender and Guarantor referencing this
Guaranty by its date and specifically identifying the portions hereof that are
to be modified, amended or superseded.
 
22.           WAIVER OF JURY TRIAL.  GUARANTOR HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH GUARANTOR AND LENDER MAY BE PARTIES ARISING
OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS GUARANTY, THE
NOTE, THE SECURITY INSTRUMENT, THE LOAN AGREEMENT AND ANY OTHER LOAN
DOCUMENT.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY.  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR
HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
23.           Consent to Jurisdiction.  Guarantor irrevocably submits generally
and unconditionally for itself and in respect of its property to the
nonexclusive jurisdiction of any state or federal court sitting in the State
over any suit, action or proceeding arising out of, or relating to, this
Guaranty, and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state or federal
court.  Guarantor irrevocably waives, to the fullest extent permitted by law,
any objection that Guarantor may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in any such court, and any claims
that any such suit, action or proceeding is brought in an inconvenient
forum.  Final judgment in any such suit, action or proceeding brought in any
such court shall be conclusive and binding upon Guarantor and may be enforced in
any court in which Guarantor is subject to jurisdiction, by a suit upon such
judgment provided that service of process is effected upon Guarantor as provided
in the Loan Documents or as otherwise permitted by Applicable Law.
 

 
 

--------------------------------------------------------------------------------

 

Guarantor hereby releases, to the extent permitted by Applicable Law, all errors
and all rights of exemption, appeal, stay of execution, inquisition, and other
rights to which Guarantor may otherwise be entitled under the laws of the United
States of America or of any state of possession of the United States of America
now in force and which may hereinafter be enacted.  The authority and power to
appear for and enter judgment against Guarantor shall not be exhausted by one or
more exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto.  Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as Lender shall deem necessary and desirable, for all of
which this Guaranty shall be sufficient warrant.
 
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
 
[NO FURTHER TEXT ON THIS PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.
 
 

   /s/ Brett C. Moody     Brett C. Moody, individually                
MOODY NATIONAL OPERATING PARTNERSHIP I, L.P.
          By: Moody National REIT I, Inc., its general partner               By:
 /s/ Brett C. Moody        
Name:
Brett C. Moody
       
Title:
CEO  

 

       
MOODY NATIONAL REIT I, INC.
         
 
By:
/s/ Brett C. Moody      
Name:
Brett C. Moody
     
Title:
CEO          

 
 